Citation Nr: 1607411	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  07-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence of the Veteran's lumbar spine disability following surgical treatment in 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from December 1969 to November 1971, and from November 1972 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2010; a transcript of that hearing is associated with the claims file.

The case was last before the Board in June 2014, wherein the Board gave an extensive procedural history.  That history is reincorporated herein by reference.  Following the June 2014 Board decision, the Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Joint Motion for Remand, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) agreed to partially vacate and remand the case back to the Board for further clarification and development.  The Court so ordered in a September 2015 Court order.  The case has been returned to the Board at this time in compliance with the September 2015 Joint Motion for Remand and Court order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 Board decision, the Board denied an evaluation in excess of 40 percent for the Veteran's lumbar spine disability, excluding the periods of temporary total evaluation that had already been assigned, and awarded a 40 percent evaluation, but no higher, for the Veteran's lower left extremity radiculopathy, effective June 1, 2006.  In the June 2014 decision, the Board additionally remanded claims of entitlement to extraschedular evaluation of the Veteran's lumbar spine and lower left extremity radiculopathy and entitlement to TDIU.  The Board additionally referred a temporary total evaluation under 38 C.F.R. § 4.30 for the lumbar spine disability following a 2010 surgical procedure.  

The Veteran timely appealed the June 2014 Board decision to Court.  In the September 2015 Joint Motion for Remand, the parties agreed that the Court lacked jurisdiction over the remanded TDIU and extraschedular claims.  The parties further agreed that it would leave the 40 percent evaluations for the lumbar spine disability and lower left extremity radiculopathy undisturbed.  

Consequently, the parties agreed that the sole issue before the Court at that time was the temporary total evaluation under 38 C.F.R. § 4.30 for convalescence of the Veteran's lumbar spine disability following surgical treatment in 2010.  The parties agreed to vacate and remand the portion of the Board's decision that referred that issue to the AOJ.  Rather, the Joint Motion for Remand instructed the Board to address why it did not take jurisdiction and remand that claim, rather than simply referring the issue; the Board was essentially instructed to take jurisdiction over that claim and to adjudicate that issue.

Accordingly, the Board must take jurisdiction over that claim at this time and remand this matter for compliance with the Court's September 2015 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the Joint Motion for Remand or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following action:

The AOJ should properly complete development of the claim for temporary total evaluation under 38 C.F.R. § 4.30 for convalescence of the Veteran's lumbar spine disability following surgical treatment in 2010, to include providing the Veteran with VCAA notice, as appropriate.  Following all development of that claim, the AOJ should review the claims file and adjudicate the claim for temporary total evaluation.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

